—In an action, inter alia, to recover damages for negligence, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered March 1, 1999, which granted the separate motions of the defendant Scarsdale Manor Owners, Inc., and Barhite and Holzinger, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The defendants established their entitlement to summary judgment dismissing the complaint insofar as asserted against them. The plaintiffs’ unsubstantiated allegations of negligence were insufficient to defeat the motion for summary judgment (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557).
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., Joy, Goldstein and Florio, JJ., concur.